Smith, J.:
By a decision handed down herewith, an order permitting this plaintiff to serve an amended complaint has been reversed (ante, p. 182). Furthermore, the amended complaint served in pursuance of that order was not the complaint which was submitted with the motion papers upon application for leave to serve the same. It follows that the order denying the defendant’s motion to strike the same from the record should be reversed and the motion granted, without costs. Dowling, Laughlin, Page and Merrell, JJ., concurred. Order reversed and motion granted, without costs.